Quinn, Chief Judge
(concurring in the result):
Considering that the accused had entered into a pretrial agreement with *8the convening authority in which he indicated that a sentence extending to a dishonorable discharge and confinement at hard labor for three years was agreeable to him, I find it difficult to conclude that he was prejudiced by what appears to be the inadvertent failure by his commanding officer to strike the word “not” from the phrase “should (not) be eliminated from the service” on the printed form letter used to transmit the charges, with his recommendation for trial by general court-martial. However, the accused’s combat record is so substantial as to justify unusual caution in assessment at this level of review of the effect of the staff judge advocate’s omission. Accordingly, I join in directing return of the record of trial to the convening authority for a new review.